Citation Nr: 1743701	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1318, to include whether clear and unmistakable error (CUE) was committed in a June 2003 rating decision in its assignment of an effective date of February 28, 2002 for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2014).

The Veteran had active service from April 1952 through July 1955.  He died in February 2012.  The appellant is the Veteran's surviving spouse. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative determination of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction is with the Boston, Massachusetts RO.  

The case was previously before the Board in September 2015, at which time the Board remanded the claim so that the appellant could be afforded a hearing before a Veteran's Law Judge (VLJ), pursuant to her request.  Subsequently, the appellant testified at a videoconference hearing before the undersigned in February 2017.  A transcript is of record.


Additionally, the Board finds that it has jurisdiction over the issue of whether CUE was committed in the June 2003 rating decision concerning the effective date of the award of TDIU as ancillary to the issue of whether entitlement to DIC benefits under 38 U.S.C. § 1318 (2014).  See 38  C.F.R. § 3.22(b) (2016) (providing, in pertinent part, that CUE in a VA decision can be a basis for finding that the criteria for DIC benefits under § 1318 are satisfied); cf. 38 U.S.C. § 7103(c) (2014) (Board may correct obvious error in the record on its own initiative); 38 C.F.R. § 3.2600(e) (2016) (reviewer may reverse or revise prior decisions of an agency of original jurisdiction, including any prior decision that has become final due to failure to timely appeal, on the grounds of CUE under 38 C.F.R. § 3.150(a) (2016)).


FINDING OF FACT

The Veteran would have been in receipt of a TDIU for at least 10 years preceding his death but for CUE in the June 2003 VA rating decision.


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C. § 1318 are satisfied.  38 U.S.C. § 1318 (2014); 38 C.F.R. § 3.22 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to DIC benefits under 38 U.S.C. § 1318.  For the reasons that follow, the Board concludes that entitlement to DIC benefits is established.

Under 38 U.S.C. § 1318(a), DIC benefits may be payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service-connected.  In order to establishment entitlement to DIC benefits under 38 U.S.C. § 1318, as pertinent to the present claim, it must be shown that the veteran's death was not the result of his or her own willful misconduct and that at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.  See 38 U.S.C. § 1318(b); 38C.F.R. § 3.22(a)(2)(i).  For purposes of this section, and as pertinent to the present claim, "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and that the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error committed in a VA decision on a claim filed during the veteran's lifetime.  See 38  C.F.R. § 3.22(b)(1).  The total rating may be based on application of the criteria in the rating schedule or on individual unemployability.  See 38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

In the instant case, case, the Veteran died on February [redacted], 2012.  At the time of the Veteran's death, service connection was in effect for traumatic arthritis of the right knee, rated as 20 percent disabling from July 18, 1995 to February 27, 2002, and as 40 percent disabling since February 28, 2002; meniscal tear of the left knee, rated as 10 percent disabling from April 6, 1998 to April 11, 1999, as 100 percent disabling from April 12, 1999 to May 31, 1999, and as 20 percent disabling since June 1, 1999; left shoulder degenerative changes, rated as 20 percent disabling since September 25, 2001; low back pain, rated as 10 percent disabling since April 6, 1998; left knee arthritis, rated as 10 percent disabling since February 28, 2002; left hip pain, rated as noncompensable (0 percent) since April 6, 1998; right shoulder rotator cuff muscle tear, rated as noncompensable since September 25, 2001.  See, e.g., June 2003 Rating Decision Codesheet.  He was also in receipt of a TDIU, awarded in a June 2003 rating decision, and assigned an effective date of February 28, 2002.  See June 2003 Rating Decision (granting entitlement to a TDIU and assigning an effective date of February 28, 2002).  Thus, a total disability rating was in effect for a period of 9 years, 11 months, and 17 days prior to his death.  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death.

The determinative question, then, is whether the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  See 38 U.S.C. § 1318(b); 38C.F.R. § 3.22(a)(2)(i), (b)(1), (c).  

In this regard, previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C. § 5109A(a) (2014); 38 C.F.R. § 3.105(a) (2016).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C. § 5109A(b) (2014); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Pursuant to the law as it existed at the time of the June 2003 rating decision, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).  The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110 (a), (b)(2) (West 1991 & Supp. 2002); 38 C.F.R. § 3.400(o) (2002).  Accordingly, the effective date of an award of increased compensation may be assigned up to one year prior to the date of claim, if an ascertainable increase in disability is established during that period.  See 38 C.F.R. § 3.400(o)(2) (2002); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997) (stating that § 3.400(o)(2) applies to claim where increase in disability precedes claim, providing that that claim is received within one year after increase, otherwise general rule in § 3.400(o)(1) applies); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Further, as relevant to the present claim, total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2002); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating) (2002).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b) (2002).


Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a) (2002).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities), will be considered as one disability for TDIU purposes.  Id.  

In essence, the governing law as it existed at the time of the June 2003 rating decision provided that the effective date of an award of a TDIU be assigned up to one year prior to the date of claim, if it can be shown that the Veteran met the requisite percentage requirements of 38 C.F.R. § 4.16(a) and was unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities during that period.  See 38 C.F.R. §§ 3.340, 3.341(a), 3.400(o), 4.16 (2002); Wood, 1 Vet. App. at 369; Hazan, 10 Vet. App. at 519; Hatlestad, 5 Vet. App. at 529.

Here, in the June 2003 rating decision, the RO granted entitlement to a TDIU effective February 28, 2002, based apparently on the determination that the Veteran's underlying claim was filed on that date.  See June 2003 Rating Decision (noting that the Veteran "filed a claim for increased evaluation that was received on February 28 2002").  The RO did not put forth any additional findings concerning the grant of a TDIU and cited only the April 2002 VA orthopedic examination as evidence considered in its determination.  Significantly, the April 2002 VA examiner noted that the Veteran "has been unemployed since 1994" due to the manifestations of his service-connected orthopedic conditions.  See April 2002 QTC Examination Report.  Additional medical evidence of record at the time of the June 2003 rating decision also noted the Veteran's long term unemployment resulting from his service-connected conditions.  See, e.g., February 2002 QTC Examination Report; March 1996 VA Joints Examination Report (noting that the Veteran "has been unable to work as a union carpenter for the past year and a half or two years because of inability to do the job" as the result of his orthopedic conditions).  

The April 2002 VA examination report, in conjunction with the prior examination reports of record, thus indisputably shows that the Veteran had been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since at least February 28, 2001, so throughout the year preceding the February 28, 2002 date of claim.  Additionally, the Veteran met the schedular threshold for TDIU consideration during that period, as his service-connected disabilities, which all affected a single body system (i.e. his musculoskeletal system), were in receipt of a combined 60 percent rating.  See June 2003 Rating Decision Codesheet (reflecting that the Veteran was service connected for traumatic arthritis of the right knee, meniscal tear of the left knee, left shoulder degenerative changes, low back pain, left knee arthritis, left hip pain, and right shoulder rotator cuff muscle tear, which were evaluated as 60 percent disabling from September 25, 2001 to February 27, 2002, and as 70 percent disabling since February 28, 2001).  As such, the criteria for entitlement to a TDIU were met as of February 28, 2001, the earliest date as of which it was factually ascertainable that the increase in disability had occurred, and continuously up through the date of claim.  See 38 C.F.R. §§ 3.400(o), 4.16 (2002); Wood, 1 Vet. App. at 369; Hazan, 10 Vet. App. at 519; Hatlestad, 5 Vet. App. at 529.

In light of the above, there was CUE in the June 2003 rating decision's assignment of an effective date of February 28, 2002 for entitlement to a TDIU, when the criteria for an effective date one year prior, or February 28, 2001, were clearly satisfied pursuant to Sections 4.16(a) and 3.400(o).  

As such, but for the CUE committed by VA in the June 2003 rating decision, the Veteran would have been in receipt of TDIU for at least 10 years preceding his death in February 2012.  See 38 C.F.R. § 3.22(b).  Thus, the durational requirements for a TDIU under 38 U.S.C.A. § 1318 have been met.

Accordingly, the criteria for DIC benefits under 38 U.S.C.A. § 1318 are satisfied.


ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1318 is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


